Name: Commission Regulation (EC) No 860/98 of 23 April 1998 determining the extent to which applications lodged in April 1998 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April 1998 to 30 June 1998
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 98L 122/38 COMMISSION REGULATION (EC) No 860/98 of 23 April 1998 determining the extent to which applications lodged in April 1998 for import licences under the regime provided for by tariff quotas for certain products in the pigmeat sector for the period 1 April 1998 to 30 June 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1486/ 95 of 28 June 1995 opening and providing for the admin- istration of tariff quotas for certain products in the pigmeat sector (1), as amended by Regulation (EC) No 1244/97 (2), and in particular Article 5(5) thereof, Whereas the applications for import licences lodged for the second quarter of 1998 are for quantities less than the quantities available and can therefore be met in full, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the period 1 April to 30 June 1998 submitted under Regulation (EC) No 1486/ 95 shall be met as referred to in the Annex. Article 2 This Regulation shall enter into force on 24 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 145, 29. 6. 1995, p. 58. (2) OJ L 173, 1. 7. 1997, p. 80. EN Official Journal of the European Communities24. 4. 98 L 122/39 ANNEX Group No Percentage of acceptance of import licences submitted for the period 1 April to 30 June 1998 G2 100 G3 100 G4 100 G5 100 G6 100 G7 100